Citation Nr: 0608497	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.
Service in Vietnam is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.

Procedural history

Service connection for hepatitis C

In October 1981, the RO denied service connection for 
hepatitis, a decision from which the veteran did not appeal.  
In February 1988, the RO determined that new and material 
evidence had not been submitted, and that the veteran's 
request to reopen his claim for service connection for 
hepatitis was denied.  Again, the veteran did not appeal that 
decision.  In August 1994, the RO denied service connection 
for hepatitis as secondary to Agent Orange exposure; this 
decision, too, went unappealed.

In a February 2002 rating decision, the RO determined that 
new and material evidence had not been submitted, and that 
the previously-denied claim of entitlement to service 
connection for hepatitis had not been reopened.  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, he perfected his appeal by 
submitting a substantive appeal (VA Form 9) in May 2002.

In a March 2003 decision, the Board found that new and 
material evidence had been submitted, and that the veteran's 
claim for service connection for hepatitis C was been 
reopened.  In July 2003, the Board remanded this issue.  In 
August 2004, the Board again remanded this claim so as to 
allow further development of the evidence.  The claim is 
again before the Board for appellate consideration.


Service connection for peripheral vascular disease

In a June 2004 rating decision, the RO denied a claim of 
entitlement to service connection for peripheral vascular 
disease as secondary to service-connected diabetes mellitus.  
The veteran indicated disagreement with that decision.  He 
was issued a statement of the case that addressed both direct 
service connection and service connection on a secondary 
basis.  The veteran perfected his appeal of this claim by 
submitting a substantive appeal (VA Form 9) in January 2005.

The record reflects that, during the course of this appeal, a 
motion to advance this case on the docket was granted.  See 
38 C.F.R. § 20.900(c) (2005).

Issues not on appeal

Increased disability rating for service-connected diabetes 
mellitus

In August 2003, the RO granted service connection for 
diabetes mellitus, assigning a 20 percent disability rating 
therefor.  The veteran indicated disagreement with that 
rating and, after being issued a statement of the case, he 
perfected his appeal to the Board by submitting a substantive 
appeal (VA Form 9) in January 2005.  

Significantly, however, the veteran indicated on that Form 9 
as follows:  "I am on insulin and [restricted] diet [and 
restricted activities] so I [believe] I meet the 40% 
[criteria] under the law."  Thereafter the RO, in July 2005, 
granted a 40 percent disability rating for his service-
connected diabetes mellitus.  In September 2005, he notified 
the RO that he agreed with the VA decision of July 2005, as 
it pertained to the rating assigned for his diabetes 
mellitus.  

The 40 percent rating assigned thus constitutes a full grant 
of the benefits sought by the veteran as to that disability.  
His appeal is considered to have been withdrawn and it is no 
longer before the Board. 


Earlier effective date for service connection for peripheral 
neuropathy

In June 2004, the RO granted service connection for 
peripheral neuropathy of the left and right lower 
extremities, with each rated as 10 percent disabling as of 
August 8, 2003.  

In December 2004, the veteran, through his representative, 
indicated disagreement as to the effective date assigned for 
service connection for peripheral neuropathy of the lower 
extremities.  He was issued a statement of the case in April 
2005.  In September 2005, he submitted a substantive appeal.  

In November 2005, the RO notified him that he had until June 
15, 2005, or 60 days from the date the statement of the case 
was mailed to him, to appeal the assignment of August 8, 2003 
as the effective date for service connection.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2005).  
The veteran was further informed by the RO that since the 
time limit to perfect his appeal had expired, "we have 
closed our records on your appeal."  

The Board observes that the matter of the timeliness of 
filing of a substantive appeal is itself an appealable issue.  
See 38 C.F.R. § 19.34 (2005).  There is no indication in the 
record that the veteran has initiated such an appeal. 

In short, for reasons stated above neither the issue of 
entitlement to an earlier effective date for the award of 
service connection for peripheral neuropathy of the right and 
lower extremities (untimely appeal) or the issue of the 
timeliness of the appeal (no appeal) is before the Board.  

Other issues

During the course of this appeal, the veteran was awarded 
service connection for peripheral neuropathy of the lower 
extremities, each rated as 10 percent disabling; special 
monthly compensation based on loss of use of a creative 
organ; service connection for peripheral neuropathy of the 
upper extremities, each rated as 10 percent disabling; and 
special monthly compensation based on housebound status.  The 
veteran did not indicate disagreement with those awards 
(other than with regard to the question of earlier effective 
dates for the award of service connection for lower extremity 
peripheral neuropathy, which is discussed above). 

FINDINGS OF FACT

1.  Competent medical evidence does not demonstrate that 
currently-manifested hepatitis C began during the veteran's 
period of active service or is otherwise related to an in-
service disease or injury.

2.  Peripheral vascular disease is not currently shown by 
clinical evidence.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Peripheral vascular disease was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hepatitis C and for peripheral vascular disease.  With regard 
to hepatitis C, he alleges that this disability was initially 
manifested during his period of active service.  With regard 
to peripheral vascular disease, he contends that he has this 
disability as a consequence of his service-connected diabetes 
mellitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of all the issue on appeal has proceeded 
in accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

Crucially, by letters to the veteran dated in October 2003 
and August 2004 (with regard to hepatitis C) and in January 
2004 (with regard to peripheral vascular disease), the Board 
specifically informed the veteran of what was required of him 
and what VA would do, satisfying the requirements of the 
VCAA.  The veteran was informed by means of these letters as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  He was advised 
that VA was responsible for obtaining relevant records held 
by any federal agency, to include medical records from the 
military, from VA hospitals including private facilities 
where VA authorized treatment, and from the Social Security 
Administration.  He was also advised that, on his behalf, VA 
would make reasonable efforts to obtain relevant records not 
held by any federal agency, such as medical records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  The letters explained that he 
was to give VA sufficient information about these records so 
that they could be requested from the agency or person who 
had them.  He was specifically advised that it was still his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a federal 
department or agency.

In addition, the supplemental statement of the case furnished 
to the veteran in December 2003 (pertaining to hepatitis C) 
and the statement of the case furnished to him in December 
2004 (pertaining to peripheral vascular disease) set forth 
the provisions of 38 C.F.R. § 3.159, which detail VA's duty 
to assist under the VCAA.  These regulations include, at 
38 C.F.R. § 3.159(b), notice to the claimant that "VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, that 
was necessary to substantiate his claims and properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status: 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veterans status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's service.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those two 
crucial elements.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  Because the 
Board is denying both of the claims, any concerns concerning 
the degree of disability or effective date are rendered moot.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case with regard to the veteran's claim for service 
connection for hepatitis C, the Board does not believe that 
the veteran has been prejudiced by such failure in timing.  
Following receipt of the letters of October 2003 and August 
2004, the veteran was afforded ample opportunity to respond 
and to submit or identify evidence pertinent to his claim. 
The RO then readjudicated his claim in a December 2004 SSOC.  
Thus, any VCAA notice deficiency has been rectified.  The 
Board also notes that, with regard his claim for service 
connection for peripheral vascular disease, he was furnished 
with a VCAA letter in January 2004, prior to the June 2004 
initial adjudication of this claim by the RO.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  The veteran has 
pointed to no such prejudice in this case.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records.  In 
addition, the veteran has been accorded VA examinations 
during the course of this appeal that specifically address 
the matters at hand.

The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA should seek.  There is 
no indication that there exists any evidence that has a 
bearing on this case that has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  He has been 
afforded, and has declined, opportunities to present 
testimony at the RO and/or before the Board.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 
3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  Accordingly, the Board will proceed to 
a decision on the merits.

1.  Entitlement to service connection for hepatitis C.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific 
elements.  A review of the evidence shows that Hickson 
element (1), a current disability, is met.  The medical 
evidence demonstrates that the veteran has hepatitis C, with 
a diagnosis thereof shown on VA examination in May 2003. 

With regard to Hickson element (2), an in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of either a diagnosis of hepatitis, or of 
any medical problems that have or had been identified as 
symptomatic thereof.  The report of his service separation 
medical examination, dated in August 1968, shows that he was 
clinically evaluated as normal in all pertinent areas, and 
does not indicate an in-service history of medical problems 
that could be related to hepatitis C.  

The medical evidence, in fact, first indicates the presence 
of hepatitis, diagnosed as viral in nature, in June 1977, 
following complaints beginning in May 1977.  
This evidence places the onset of hepatitis (of any kind) 
more than eight years following the veteran's separation from 
service.  An August 2001 VA examination report shows that the 
veteran indicated that he was first diagnosed with hepatitis 
C in 1999, more than 30 years following service.

The veteran has alleged that he was treated for hepatitis 
while in service, and he is supported in his claim by lay 
statements from friends and family members.  

With respect to the veteran's statements as to in-service 
treatment for hepatitis, made in connection for his claim for 
VA benefits, are not consistent with the utterly negative 
service medical records.  [The Board observes that none of 
the veteran's service medical records appears to be missing.]  
See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant].

The lay statements were made in 2003, many years following 
the veteran's separation from service, and were not based on 
first-hand observation but rather appear to have emanated 
from the veteran himself.  As such, they are of little 
probative value, and must be weighed against the medical 
evidence contemporaneous with the claimed events.  As noted 
above, these records, which are the veteran's service medical 
records, are devoid of any evidence that hepatitis was either 
diagnosed or manifested.  

Thus, a preponderance of the medical evidence does not 
support the proposition that hepatitis existed during 
service.  Accordingly, in-service disease is not 
demonstrated.

The next matter for the Board's inquiry is whether the 
evidence demonstrates that the veteran had in-service 
exposure to an identified risk factor for hepatitis C, which 
would in essence constitute an in-service "injury."

In support of such a finding, the evidence includes several 
statements from a private physician, dated in August 2002, 
that the veteran's hepatitis C risk factor "was most likely 
blood exposure in Vietnam."  It is not further explained 
what "blood exposure" might mean; if it is a reference to a 
transfusion, it must be pointed out that the veteran's 
service medical records do not indicate that he was accorded 
any blood transfusions while in service, nor did the veteran 
give a history of blood transfusions in 1977, when he first 
became ill with what was subsequently diagnosed as hepatitis.  

It must also be noted that this physician did not indicate 
that he based his findings on a review of the veteran's 
claims file; rather, it appears, based on the fact that the 
statements were submitted coincident with, and in support of, 
veteran's claim for VA benefits for hepatitis, that the 
statements were premised on the veteran's own recitation of 
purported events.  As such, these statements are of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept doctors' opinions 
that are based upon the claimant's recitation of medical 
history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].

In contrast is the opinion rendered by a VA physician after 
examining the veteran and reviewing the medical record.  
While in May 2003 this physician reported that he had 
insufficient medical evidence by which he could 
"confidently" render an opinion as to whether the veteran's 
hepatitis C was related to any in-service incident, he 
subsequently noted that the veteran had a long-standing 
history of polysubstance abuse, and that it was his opinion 
that the veteran had a risk factor of intranasal cocaine and 
heroine abuse, which is a documented risk factor for 
hepatitis C infection.  The VA physician stated that "[i]t 
is my medical opinion that given the absence of other risk 
factors (like blood transfusions, hemodialysis, [and] 
tattoos[,] which are not documented in his medical records 
and patient denied high risk sexual activity) his intranasal 
cocaine and intravenous drug abuse are most probably his risk 
factor for contracting hepatitis C."

It is unclear as to precisely when and how the veteran 
contracted hepatitis C.  
The Board's obligation, however, is to determine only whether 
it is as likely as not that he contracted hepatitis C during 
service.  The VA examiner has indicated that it was more 
likely than not that hepatitis C was not contracted in 
service.  There is no competent medical evidence to the 
contrary; as discussed above, the August 2002 private medical 
statements have little probative weight.  

To the extent that the veteran himself contends that he 
somehow contracted hepatitis C in service, his lay opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis and etiology]; see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In brief, the competent medical evidence shows that the 
veteran's hepatitis C has not been found to have been 
manifested during active service, or that it is the product 
of in-service exposure to a known risk factor for hepatitis C 
infection.  The Board therefore concludes, based on this 
record, that Hickson element (2) is not satisfied.
The failure to satisfy Hickson element (2) requires denial of 
the veteran's claim.  

The Board also notes, that in the absence of an in-service 
disability or injury, Hickson element (3), a nexus between 
the current disability and in-service disease or injury, 
likewise cannot be met, inasmuch as there can be no nexus 
between two elements when one element is not shown to be 
present.  

The Board's discussion of element (2) necessarily encompasses 
medical nexus.  That is, the VA examiner has discounted any 
nexus between the veteran's military service and his current 
Hepatitis C.   To the extent that the veteran's own 
physician, relying on the veteran's statements, has 
associated the current Hepatitis C with exposure to blood 
products in service, the Board has found such opinion to be 
of no probative value.     

The Board additionally notes that the veteran had previously 
contended that his hepatitis C was the product of in-service 
exposure to Agent Orange.  To the extent that the veteran may 
still be so contending, the Board will briefly address this 
theory of entitlement.  

The veteran is shown as having served in Vietnam, and his 
exposure to Agent Orange is therefore presumed.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2005).  Thus, elements (1) 
(current disability) and (2) (in-service injury) are also met 
as to this theory.

With respect to element (3), only certain enumerated 
disabilities are presumed to be the product of Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e) (2005).  Hepatitis is not 
among them.

As for a direct relationship between service and Hepatitis C, 
see Combee, this has been discussed above.  No such 
relationship has been medically identified, and the medical 
evidence appears to point to post-service drug abuse as the 
cause if the veteran's Hepatitis C.  

The veteran's claim thus also fails as to the Agent Orange 
theory of entitlement to service connection for Hepatitis C 
based on a lack of medical nexus.

In sum, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  His claim, accordingly, fails.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims has been set out above.

Certain enumerated disabilities, to include peripheral 
vascular disease, may be presumed to have been incurred 
during service if manifested to a compensable degree during a 
specific period, usually one year, after separation from 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Secondary service connection

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2005); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In general, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Analysis

With respect to element (1), it is now well-settled that in 
order to be considered for service connection, on either a 
direct or secondary service connection basis, a claimant must 
first have the disability for which service connection is 
sought.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

A "current disability" means a disability shown by competent 
medical evidence to exist.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

The veteran, by seeking service connection for peripheral 
vascular disease, implicitly claims that such disability is 
currently manifested.  However, the medical evidence shows 
that a disability characterized as peripheral vascular 
disease is in fact not currently manifested.  The report of a 
February 2004 VA examination notes the veteran's complaints 
of leg cramping, along with upper and lower extremity 
numbness; the report notes that Doppler ultrasound testing 
was conducted to rule out peripheral vascular disease, and 
indicates diagnoses to include diabetes mellitus with 
peripheral neuropathy, and "[n]o evidence of peripheral 
vascular disease secondary to diabetes."   

Review of the medical evidence does not demonstrate that 
peripheral vascular disease has been diagnosed at any time.  
While the medical evidence references lower extremity 
complaints, peripheral neuropathy of the upper and lower 
extremities has been diagnosed (and service connection has 
been granted therefor).
 
To the extent that the veteran himself ascribes his lower 
extremity complaints to a vascular disorder, as discussed 
above it is well-settled that his medical opinion is entitled 
to no weight of probative value.  See Espiritu, supra. Any 
such statements offered in support of the veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995). 

In brief, there is no evidence that peripheral vascular 
disease is currently manifested.  The law is clear that in 
order to be considered for service connection, a claimant 
must first have a disability.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  In the absence of evidence of 
diagnosed peripheral vascular disease, service connection may 
not be granted.  The lack of a current disability is 
dispositive of this appeal.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
vascular disease on both direct and secondary service 
connection bases.  The benefit sought on appeal is 
accordingly denied.



ORDER

Service connection for hepatitis C is denied.

Service connection for peripheral vascular disease, to 
include service connection as secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


